       Case 3:19-cv-03425-JST Document 27 Filed 07/17/19 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15

16   NIANTIC, INC., a Delaware corporation,           Case No. 19-cv-3425-JST
17                          Plaintiff,                NIANTIC, INC.’S RE-NOTICE OF
                                                      MOTION AND MOTION FOR
18          v.                                        PRELIMINARY INJUNCTIVE RELIEF
                                                      [DKT. 7]
19   GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
                                                      Date:            August 8, 2019
21   ALEN HUNDUR, a.k.a. “IOS N00B,”                  Hearing Time:    2:00 p.m.
     an individual; and DOES 1-20,                    Courtroom:       9, 19th Floor
22                                                    Judge:           Hon. Jon S. Tigar
                            Defendants.
23

24

25

26

27

28


                                         RE-NOTICE OF MOTION FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                           123002-0005.0012/145035427.1
        Case 3:19-cv-03425-JST Document 27 Filed 07/17/19 Page 2 of 3



 1                             RE-NOTICE OF MOTION AND MOTION
 2
     TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:
 3
            PLEASE TAKE NOTICE that on August 8, 2019, or as soon as the matter may be heard,
 4
     in the United States District Court for the Northern District of California, San Francisco Division,
 5
     plaintiff Niantic, Inc. (“Niantic”) will and hereby does move the Court for a preliminary
 6
     injunction, pursuant to Federal Rule of Civil Procedure 65 and Civil Local Rule 65-2, restraining
 7
     and enjoining defendants and defendants’ officers, agents, servants, and employees, and all
 8
     persons in active concert or participation with them who receive actual notice of the Court’s
 9
     order, from:
10
            1.      Acquiring or copying without authorization any portion of the mobile applications
11
     (“apps”) developed and published by Niantic and used to play Niantic’s location-based
12
     augmented reality games, including certain binary computer code incorporated in Niantic’s
13
     mobile apps (Niantic’s “Client Code”);
14
            2.      Reverse engineering, decompiling, or disassembling Niantic’s mobile apps;
15
            3.      Creating derivative works based on any portion of Niantic’s games, mobile apps,
16
     and Client Code, including without limitation the programs titled Potter++ (or Unite++),
17
     PokeGo++, and Ingress++ (the “Cheating Programs”);
18
            4.      Distributing, selling, renting, leasing, or otherwise trafficking in copies of
19
     Niantic’s Client Code or any apps or computer programs that include any portion of Niantic’s
20
     Client Code, including without limitation the Cheating Programs;
21
            5.      Cheating or enabling cheating within Niantic’s mobile games, including through
22
     the Cheating Programs;
23
            6.      Accessing Niantic’s network, computers, and servers, including the computers and
24
     servers that enable users to play Niantic’s games via Niantic’s mobile apps, by any direct or
25
     indirect means or method;
26

27

28
                                                     -1-
                                        RE-NOTICE OF MOTION FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                   123002-0005.0012/145035427.1
        Case 3:19-cv-03425-JST Document 27 Filed 07/17/19 Page 3 of 3



 1           7.      Extracting, scraping, or indexing data about points of interest or spawning
 2   locations within Niantic’s games, including names, descriptions, photographs, game states, and
 3   precise coordinates for those points of interest and locations;
 4           8.      Using Niantic’s Client Code or any other aspect of Niantic’s mobile apps, mobile
 5   games, or other services or content, for any commercial purpose;
 6           9.      Violating Niantic’s Terms of Service; and
 7           10.     Participating or assisting in any such activity.
 8           See Dkt. 7. In addition, after the hearing on this motion, Niantic respectfully requests that
 9   the Court order defendants to provide notice of the Court’s order to defendants’ officers, agents,
10   servants, and employees, and all persons in active concert or participation with defendants.
11           Niantic’s motion is based on this re-notice of motion and the accompanying memorandum
12   of points and authorities; the supporting declarations of Scot Frank, Phil Keslin, Eric Lanz,
13   Steven VanDeBogart, and Julie Schwartz, with exhibits; all pleadings and papers on file in this
14   action; and such other and further matters as the Court may consider. See Dkts. 7, 7-1, 7-2, 7-3, 7-
15   4, 7-5, 7-6, 7-7, 7-8, 7-9.
16           Niantic’s motion for preliminary injunctive relief was previously noticed for hearing on
17   July 19, 2019 before Magistrate Judge Corley. See Dkt. 7. The hearing on Niantic’s motion was
18   then rescheduled to August 1, 2019. See Dkt. 15. On July 11, 2019, the case was reassigned to
19   this Court. See Dkt. 22. As a result, the August 1 hearing date was vacated, and Niantic was
20   directed to file this re-notice of hearing. See Dkts. 20, 22.
21
      DATED: July 17, 2019                                 PERKINS COIE LLP
22

23                                                         By:     /s/ Julie E. Schwartz
                                                                 Julie E. Schwartz, Bar No. 260624
24                                                               JSchwartz@perkinscoie.com
25                                                         Attorneys for Plaintiff Niantic, Inc.
26

27

28
                                                       -2-
                                        RE-NOTICE OF MOTION FOR PRELIMINARY INJUNCTIVE RELIEF
                                                                                  123002-0005.0012/145035427.1
